Citation Nr: 0844228	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Duvall, Associate Counsel






INTRODUCTION

The veteran served on active military duty from January 1970 
to December 1972 and December 1974 to March 1977.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board also observes that the veteran filed a claim for 
entitlement to service connection for right knee and left 
ankle disorders, to include as secondary to a service-
connected right ankle disorder in May 2004.  This matter is 
referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With respect to the veteran's claim for entitlement to 
service connection for a bilateral hand disorder, to include 
as due to herbicide exposure, remand is required for 
additional development in accordance with VA's duty to 
assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  Although the RO noted that 
the veteran was not diagnosed with either neuropathy or 
paresthesias of the bilateral hands while in service, there 
is a December 1975 service treatment record in which the 
veteran complained of sharp pains in both hands on occasion.  
The examiner noted that attempts to create pain were negative 
and the veteran was advised to note the next occurrence and 
duration.  The medical evidence of record was negative for a 
diagnosis of a bilateral hand disorder until a September 2003 
VA medical record in which the diagnosis was paresthesias of 
the bilateral hands.  

The RO did not provide the veteran with an examination.  Such 
development is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006) (holding that a VA 
medical examination was required to adjudicate a claim for 
service connection where there was a current disability, the 
Board found credible evidence of an inservice injury, and 
when the lay or medical evidence indicated that the veteran's 
disability, or symptoms of disability may be related to his 
military service.  The medical opinions of record noted that 
the current disability could have been caused by the 
inservice injury, and the Board found that the veteran's lay 
testimony regarding continuity of symptomatology was 
credible).  In this case, there is (1) evidence of a 
currently diagnosed disability, (2) the December 1975 service 
treatment record which demonstrated complaints of pain in the 
bilateral hands, and (3) multiple lay statements and the 
veteran's own account of having sharp pains throughout his 
body and difficulty grasping and holding objects since 
service.  

The Board finds that remand is required to obtain an 
appropriate VA examination to determine the etiology of any 
bilateral hand disorder found because the evidence of record 
is insufficient upon which to base an appellate decision.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting 
that when the medical evidence of record is insufficient, in 
the opinion of the Board, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions).  

Accordingly, the case is remanded for the following action:

1.	The RO must provide the veteran with an 
appropriate VA examination to determine 
the etiology of any bilateral hand 
disorder found.  All pertinent 
symptomatology and findings must be 
reported in detail.  The veteran's 
entire claims file and this remand must 
be made available to and reviewed by an 
appropriate VA examiner.  All necessary 
testing must be performed.  After a 
review of the examination findings and 
the entire evidence of record, the 
examiner must render an opinion as to 
whether any current bilateral hand 
disorder found is related to the 
complaints and findings noted during 
service. A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.	The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

3.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




